                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION – DETROIT

  In Re:     Leyah Elaine Jefferson                            Chapter 13
                                                               Case No. 18-53757
                                Debtor(s)                      Judge: Mark A. Randon
                                               /

           AMENDED Debtor’s Chapter 13 Confirmation Hearing Certificate

         At the next confirmation hearing in this case, the debtor intends to: [Check ONE
 of the following]

        1.     Request confirmation of the debtor’s plan, because all timely objections of
        creditors and the trustee have been resolved. I have emailed to the trustee a
        proposed order confirming the plan, as required in paragraph 2 of the Chapter 13
        Case Management Order.

        2. X Request confirmation of the debtor’s plan, even though all timely
        objections have not been resolved. I have emailed to the trustee a proposed order
        confirming the plan, as required in paragraph 2 of the Chapter 13 Case
        Management Order. The parties are at an impasse in attempting to resolve these
        objections despite all reasonable efforts. The following are: (a) the parties whose
        timely objections have not been resolved; (b) their unresolved objections; and (c)
        the legal and factual issues that must be resolved by the Court in connection with
        confirmation:

        Trustee Objections:
              1. Trustee requests that debtor clarify in any Order Confirming Plan that
                 the escrow shortage owed to US Bank will be paid directly by the
                 debtor.
              2. The Trustee objects to Line 16 of the Means Test Form 122C-2 as the
                 amount exceeds debtor’s actual expense and affects the disposable
                 income determination.
              3. The Trustee objects to debtor’s deduction on Line 41 of the Means
                 Test Form 122C-2 as the amount may include voluntary
                 401k/retirement contributions contrary to the dicta in Seafort v.
                 Burden, 669 F.3d 662, 674, fn.7 (6th Cir. 2012). See also In re Reyes,
                 Case no. 15-45618-PJS at Dkt #34 (Chief Judge Shefferly’s ruling
                 from the bench sustaining Trustee’s objections to voluntary 401k
                 contributions relying on Seafort); In re Rogers, Case no. 12-32558-
                 DOF, Opinion at Dkt #59 (Judge Opperman’s decision relying on
                 Seafort, concluding “that the Debtors cannot exclude their voluntary
                 post-petition retirement contributions in any amount for the purposes
                 of calculating their disposable income.”) and/or exceeds the amounts



18-53757-mar      Doc 27    Filed 01/09/19     Entered 01/09/19 09:33:51        Page 1 of 3
                   required to repay loans divided by 60 and affects the disposable
                   income determination. See Seafort v. Burden, 669 F.3d 662 (6th Cir.
                   2012). Trustee requests documentation regarding the payoff amount
                   and dates for debtor’s(s’) 401(k) loans. Upon the completion of direct
                   payments to the 401(k) loan repayment, the debtor will have additional
                   funds to devote to payments into the Chapter 13 Plan through the
                   Trustee thereby increasing the debtor’s best effort payments.
                4. Trustee objects to debtor's deduction on Line 43 as debtor has failed to
                   establish special circumstances to justify adjustments to the Means
                   Test Form 122C-1 and/or 122C-2 as required by 11 U.S.C. §
                   707(b)(2)(B) and requires documentation of same.
                5. Trustee requests 100% of the profit sharing/bonus checks to which
                   debtor becomes entitled.

      Issues:
                1. Debtor will provide necessary language in the OCP regarding direct
                   payments of the projected escrow shortage.
                2. Debtor's income taxes withheld during means testing period are higher
                   than the amount listed in line 16 of Form 122C-2. Debtor will submit
                   these stubs to the Trustee for verification.
                3. Debtor will provide in the Order Confirming Plan for an increase in
                   best efforts when the 401k loan is paid in full.
                4. Debtor has provided the 06/27/2018 pay stub to the Trustee showing
                   the bonus received.
                5. Debtor will provide in the Order Confirming Plan that he/she will
                   commit all funds received from profit sharing/bonus during the life of
                   the plan.


      Creditor # 1: Fifth Third Bank
            Objections: Creditor objects to value of home listed and priority of
                           liens.

                Issues:        Debtor will treat claim as secured in the OCP.

      Creditor # 2:            Objections:    Issues:

      3.     Request an adjournment of the confirmation hearing to ______________,
      due to the following good cause:

      4.     Dismiss the case. [The Court will construe this as a motion by the debtor
      to dismiss the case under Fed.R.Bankr.P. 1017(f)(2), and the Court will enter an
      order of dismissal and the case will be removed from the docket, unless the case
      was previously converted from Chapter 7, 11, or 12 to Chapter 13. In that event,
      a separate motion to dismiss must be filed within 10 days.]




18-53757-mar      Doc 27    Filed 01/09/19     Entered 01/09/19 09:33:51        Page 2 of 3
        5.     Convert the case to chapter 7. [The debtor must promptly file a separate
        notice of conversion under Fed.R.Bankr.P. 1017(f)(3), and pay the filing fee for
        such notice. Such notice of conversion will cause the case to be converted
        without the entry of an order of conversion.]


 Dated this Wednesday, January 09, 2019.
                                                     /s/ Brian P. Dunne P-71177
                                                     Brian P. Dunne P-71177
                                                     Ardelean & Dunne, PLLC
                                                     Attorneys for Debtor(s)
                                                     29777 Telegraph Road, Suite 1630
                                                     Southfield, MI 48034
                                                     Phone: (248) 557-7488
                                                     Email: edmi@arddun.com




18-53757-mar      Doc 27     Filed 01/09/19   Entered 01/09/19 09:33:51        Page 3 of 3
